McCarthy, J.
Plaintiff brought this action for injuries sustained as a passenger in a car driven by her husband which collided with a trailer pulled by a farm tractor operated by defendant Francis R. David and owned by defendant Kenneth L. Thomas III, David’s employer. Thomas appeals the denial of his motion pursuant to CPLR 3211 (a) (7) for an order dismissing plaintiff’s complaint against him.
Thomas argues that, as the owner of a tractor used exclusively for agricultural purposes, he is exempt from statutorily imposed vicarious liability for the negligence, if any, on the part of David (see Vehicle and Traffic Law § 388). Supreme Court properly denied the motion given that the complaint sufficiently pleaded a cause of action against Thomas and the parties have not yet engaged in discovery to determine whether Thomas’s defense under Vehicle and Traffic Law § 388 (2) is applicable, notwithstanding affidavits from Thomas and David submitted in support of the motion (see Valentino v County of Tompkins, 284 AD2d 898, 899 [2001]; Henbest & Morrisey v W.H. Ins. Agency, 259 AD2d 829, 830 [1999]).
Cardona, PJ., Spain, Lahtinen and Stein, JJ, concur. Ordered that the order is affirmed, with costs.